Citation Nr: 1211598	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.   


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetic nephropathy associated with diabetes mellitus (DM) with erectile dysfunction and retinopathy, rated as 30 percent disabling; coronary artery disease associated with DM, rated as 30 percent disabling; DM, rated as 20 percent disabling; left lower extremity peripheral neuropathy associated with DM, rated as 10 percent disabling; right lower extremity neuropathy associated with DM, rated as 10 percent disabling; right upper extremity neuropathy associated with DM, rated as 10 percent disabling; left upper extremity neuropathy associated with DM, rated as 10 percent disabling; bilateral fungus infection of the feet, rated as noncompensable; and hypertension associated with DM, rated as noncompensable.  The combined disability evaluation is 80 percent. 

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for diabetic nephropathy associated with DM with erectile dysfunction and retinopathy, rated as 30 percent disabling; coronary artery disease associated with DM, rated as 30 percent disabling; DM, rated as 20 percent disabling; left lower extremity peripheral neuropathy associated with DM, rated as 10 percent disabling; right lower extremity neuropathy associated with DM, rated as 10 percent disabling; right upper extremity neuropathy associated with DM, rated as 10 percent disabling; left upper extremity neuropathy associated with DM, rated as 10 percent disabling; bilateral fungus infection of the feet, rated as noncompensable; and hypertension associated with DM, rated as noncompensable.  The combined disability evaluation is 80 percent. 

The Veteran meets the criteria for consideration under 4.16a, as his disabilities arise from a common etiology, namely his diabetes.  

In his April 2009 TDIU application, the Veteran reported that he worked as a machine operator from March 1970 to August 2003.  The Veteran stated that he left his last employment because of his disability.  He noted having gone to high school until the 10th grade and subsequently obtaining his G.E.D. in the Marine Corps.  He stated that he had not had any education or training since he became too disabled to work.  He reported that he left his employment because of his service-connected DM disability.  The Veteran indicated that he had no additional training or education.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2009.  The examiner noted all the above-listed service-connected disabilities.  The examiner observed that the Veteran was currently unemployed and that he had last worked in 2002.  He was employed full-time in 2002 and worked as a machine operator.  The examiner stated that the reason for the Veteran's leaving his employment was disability retirement due to his service-connected diabetes.  Following examination, the examiner reported that the Veteran could not lift more than 25 pounds and could not do repetitive lifting of more than 10 or 15 pounds, more than five or six times per hour.  He also noted that the Veteran could not climb ladders and that he could not perform prolonged standing or walking, not exceeding more than 15 minutes combined, per hour.  The examiner opined that the Veteran was not considered a candidate for his previous occupation because of his inability to tolerate prolonged standing and walking and being unable to do any heavy lifting as a result of his service-connected disabilities.  However, he considered the Veteran able to do more sedentary work.  

In his June 2010 substantive appeal, the Veteran noted that the VA examiner had stated that he could be employed in a sedentary position.  The Veteran indicated that after working 32 years as a machine operator he had no skills with regard to sedentary employment.  

The Board notes that the Veteran has requested that Social Security Disability records be obtained which would support his claim.  The Board observes that attempts to obtain these records were made and these records were noted to have been destroyed.  

The Board further observes that the Veteran has reported on several occasions prior to his claim for TDIU that he left his previous employment as a result of a medical disability.  The Board has no reason to doubt the Veteran's statements.  

As noted above, the June 2009 VA examiner specifically stated that the Veteran would be not be able to endure prolonged standing or walking.  The examiner also noted that the Veteran could not lift heavy objects.  He specifically stated that the Veteran could not perform his previous job as a machinist.  

Based upon the examiner's opinion, the Board finds that the Veteran is precluded from securing and following gainful employment based solely upon his service-connected disabilities, consistent with his education and occupational experience, which exclusively involved manual labor.  Moreover, the Board is of the opinion that the Veteran would encounter extreme difficulty in obtaining employment based upon his current medical conditions, which arise from his service-connected DM.  Therefore a TDIU is warranted.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


